Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered July 2, 1993, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that he was denied his right to counsel at his sentencing because, when he moved to withdraw his guilty plea, the defense counsel took an adverse position to his motion. The record indicates, firstly, that the defense counsel supported the defendant’s motion and did not take an adverse position (cf., People v Rozzell, 20 NY2d 712, 713; People v Santana, 156 AD2d 736), and, secondly, that the court denied the defendant’s motion before the defense counsel made his statements. Thus, the sentencing court made its determination based upon the record before it and not upon *564the defense counsel’s statements (see, People v Rodriguez, 189 AD2d 684, 685; People v Sutton, 39 AD2d 820). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.